                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

HELIOS STREAMING, LLC, and
IDEAHUB, INC.,

                       Plaintiffs,

        v.                                            C.A. No. 1:19-cv-01792-CFC-SRF

VUDU, INC.

                       Defendant.

HELIOS STREAMING, LLC, and
IDEAHUB, INC.,

Plaintiffs,

v.                                                    C.A. No. 1:19-cv-01978-CFC-SRF

SHOWTIME DIGITAL INC., and
SHOWTIME NETWORKS INC.,

Defendants.


 JOINT UNOPPOSED MOTION TO AMEND THE AMENDED SCHEDULING ORDER

        Pursuant to Federal Rule of Civil Procedure 16(b)(4), Plaintiffs Helios Streaming, LLC

and Ideahub, Inc. (collectively “Helios” or “Plaintiffs”) and Defendants Vudu, Inc., Showtime

Digital Inc., and Showtime Networks Inc (collectively “Defendants”) hereby respectfully move

to amend Paragraphs 10, 11, and 12 of the Amended Scheduling Order in the above-captioned

matters to:

     1. Extend Plaintiffs’ deadline to serve their reply claim construction brief from March 4,

        2021 until two weeks after the earlier of: (a) the denial of institution of both IPR2020-

        01688 and IPR2020-01689; or (b) the denial by this Court of Defendants’ forthcoming




                                                 1
       motion to stay the above-captioned matters pending resolution of IPR2020-01338,

       IPR2020-01688, and IPR2020-01689 1;

    2. Extend Defendants’ deadline to serve their sur-reply claim construction brief until two

       weeks after Plaintiffs’ deadline to serve their reply claim construction brief;

    3. Extend the parties’ deadline to file their joint claim construction brief until two weeks

       after Defendants’ deadline to serve their sur-reply claim construction brief;

    4. Vacate the May 18, 2021 claim construction hearing date in the above-captioned matters;

       and

    5. Vacate the June 17, 2021 date for the Court to issue its decision on claim construction.

These proposed amendments are reflected in the Proposed Amended Scheduling Order submitted

herewith.

       For at least two reasons, good cause exists for amending the Amended Scheduling Order

entered on February 26, 2021. (No. 1:19-cv-01792-CFC-SRF, D.I. 116; No. 1:19-cv-01978-

CFC-SRF, D.I. 85.) First, in the Amended Scheduling Order the Court vacated the trial date in

the above-captioned matters and extended all fact and expert discovery deadlines by six months

but did not alter the claim construction schedule. The parties dispute the timing and sequence of

certain discovery issues relevant to claim construction, and the parties agree these issues must be

resolved before claim construction can continue. The proposed extensions will allow the parties

time to attempt to resolve these issues without burdening the Court.

       Second, during the February 24, 2021 hearing, Defendants stated their intention to file a

motion to stay the above-captioned matters pending resolution of three inter partes reviews at the




1
 In the event that Defendants’ motion to stay is granted, the deadline for Plaintiffs’ reply claim
construction brief would be determined in conjunction with the lifting of the stay.


                                                 2
U.S. Patent Trial and Appeal Board, if IPR2020-01688 and IPR2020-01689 are instituted. The

parties anticipate an institution decision on those IPRs by mid- to late-April 2021, and

Defendants anticipate that they will file their motion to stay soon after those institution decisions.

Thus, Defendants will likely have moved to stay the above-captioned matters well before the

currently scheduled May 18, 2021 claim construction hearing.

       To avoid wasting party and judicial resources, the parties believe it would be most

efficient to postpone the existing claim construction deadlines until after the parties can

determine whether the IPRs referenced above may narrow the issues before the Court or warrant

staying these proceedings altogether.

       Pursuant to Local Civil Rule 7.1.1, the parties state that they have conferred, and the

parties have agreed to jointly submit this motion and the Proposed Amended Scheduling Order.


Dated: March 4, 2021


 DEVLIN LAW FIRM LLC                           MORRIS, NICHOLS, ARSHT &TUNNELL LLP

 /s/ Timothy Devlin                            /s/ Andrew M. Moshos       _
 Timothy Devlin (#4241)                        Jack B. Blumenfeld (#1014)
 1526 Gilpin Avenue                            Andrew M. Moshos (#6685)
 Wilmington, DE 19801                          1201 North Market Street
 (302) 449-9010                                P.O. Box 1347
 tdevlin@devlinlawfirm.com                     Wilmington, DE 19899
                                               (302) 658-9200
 Attorneys for Plaintiffs Helios, LLC and      jblumenfeld@morrisnichols.com
 Ideahub, Inc.                                 amoshos@morrisnichols.com

                                               OF COUNSEL:

                                               Steven Lieberman
                                               Sharon L. Davis
                                               Brian S. Rosenbloom
                                               Jennifer B. Maisel
                                               Nicole DeAbrantes
                                               ROTHWELL, FIGG, ERNST & MANBECK,


                                                  3
P.C.
607 14th Street N.W., Suite 800
Washington, DC 20005
(202) 783-6040
slieberman@rothwellfigg.com
sdavis@rothwellfigg.com
brosenbloom@rothwellfigg.com
jmaisel@rothwellfigg.com
ndeabrantes@rothwellfigg.com

Attorneys for Defendant Vudu, LLC

SHAW KELLER LLP

/s/John Shaw
David M. Fry (#5486)
John W. Shaw (#3362)
Karen E. Keller (#4489)
I.M. Pei Building
1105 North Market Street, 12th Floor
Wilmington, DE 19801
(302) 298-0700
jshaw@shawkeller.com
kkeller@shawkeller.com
dfry@shawkeller.com

OF COUNSEL:

Edward R. Reines
WEIL, GOTSHAL & MANGES LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065-1175
(650) 802-3000

W. Sutton Ansley
WEIL, GOTSHAL & MANGES LLP
2001 M Street NW, Suite 600
Washington, DC 20036
(202) 682-7018

Attorneys for Defendants Showtime
Digital Inc. and Showtime Networks Inc.




  4
